                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JACOB HOUSTON, #457298,                           )
                                                  )
               Plaintiff,                         )
                                                  )
vs.                                               )     Case No. 21-cv-00119-JPG
                                                  )
ANDERSON,                                         )
and NICHOLS,                                      )
                                                  )
               Defendants.                        )

                               ORDER DISMISSING CASE

GILBERT, District Judge:

       On February 2, 2021, Plaintiff Jacob Houston filed this action pursuant to 42 U.S.C. § 1983

(Doc. 1), along with a Motion for Leave to Proceed in forma pauperis (“IFP Motion”) (Doc. 2).

In the Amended Complaint filed February 22, 2021, Plaintiff brings claims for alleged

constitutional deprivations that occurred in connection with the conditions of his confinement at

St. Clair County Jail. (Docs. 9 and 11).

       A Notice and Order was entered at the time the case was opened. (Doc. 4). Among other

things, Plaintiff was advised of his obligation to notify the Court of any address changes within

seven (7) days of any change. (Id.). He was also warned that failure to do so could result in

dismissal of his case. (Id.). The Court reminded Plaintiff of this obligation in an Order for Service

of Process entered May 21, 2021. (Doc. 13, p. 4). He was again warned that this action would be

dismissed if he failed to provide this notification. (Id.) (citing FED. R. CIV. P. 41(b)).

       Despite these warnings, Plaintiff’s mail from the Court has consistently been returned

“undeliverable” because Plaintiff is no longer in the custody of the Jail. (Docs. 13-17, 22-24). In




                                                   1
fact, the Court has received no communication from Plaintiff since he filed his Amended

Complaint on February 22, 2021. (Doc. 9).

       He has failed to update his address as required. The Court will not allow this matter to

linger indefinitely. This action shall be dismissed without prejudice based on Plaintiff’s failure to

comply with the Court’s Orders to update his address (Docs. 4 and 13). See FED. R. CIV. P. 41(b);

Lucien v. Brewer, 9 F.3d 26, 28 (7th Cir. 1993) (stating dismissal is a “feeble sanction” if it is

without prejudice; “Rule 41(b) states the general principle that failure to prosecute a case should

be punished by dismissal of the case with prejudice.”). Plaintiff has failed to comply with the

Court’s Orders (Docs. 4 and 13) and also failed to prosecute his claims.

                                            Disposition

       IT IS ORDERED that this action is DISMISSED with prejudice, based on Plaintiff’s

failure to comply with multiple Court Orders (Docs. 4 and 13) and his failure to prosecute his

claim(s) herein. See FED. R. CIV. P. 41(b). The dismissal of this action does not count as a “strike”

under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, regardless of subsequent developments in the case. Accordingly,

the $350.00 filing fee remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 7/12/2021                                       s/J. Phil Gilbert
                                                              J. PHIL GILBERT
                                                              United States District Judge




                                                 2
